PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           

In re Patent No. 10,352,003
Robinson
Issued:  February 27, 2018
Application No. 15/890,823
Filed:   February 7, 2018
Attorney Docket No.  077511-00056
:
:
:   DECISION ON PETITION
:    UNDER 37 CFR 1.78
:

			
This is a decision on the “Petition to Correct Unintentionally Delayed Benefit Claim under 37 CFR 1.78”, filed on August 16, 2021, that is being treated as a petition under 37 CFR 1.78(e) to accept an unintentionally delayed claim for the benefit of priority to the prior-filed non-provisional applications set forth in the corrected Application Data Sheet filed  on August 16, 2021, and the certificate of correction filed on August 16, 2021. This is also a decision on the petition under 37 CFR 1.182, filed on August 16, 2021, requesting expedited consideration of the petition under 37 CFR 1.78(e).

The petition under 37 CFR 1.182 is GRANTED.
			
The petition under 37 CFR 1.78(e) is GRANTED.  

A petition for acceptance of a claim for late priority under 37 CFR 1.78(d) is only applicable to those applications filed on, or after, November 29, 2000.  Further, the petition is appropriate only after the 
expiration of the period specified in 37 CFR 1.78(d).  In addition, the petition under 37 CFR 1.78(e) must be accompanied by:

the reference required by 35 U.S.C § 120 and paragraph (d)(2) to the 
prior-filed application, unless previously submitted;

the surcharge set forth in § 1.17(m), and

a statement that the entire delay between the date the claim was due under 
37 CFR 1.78(d)(3) and the date the benefit claim was filed was unintentional.
The Director may require additional information where there is a 
question whether the delay was unintentional.

The instant nonprovisional application was filed after November 29, 2000, and the claim herein for the benefit of priority to the prior-filed applications, is submitted after the expiration of the period specified in 37 CFR 1.78(d).  In addition to providing an explanation of how the entire delay between the date the claim was due under 37 CFR 1.78(d)(3) and the date the benefit claim was filed was unintentional, it is noted that petitioner states, “[t]he entire delay between the date the benefit claim under 37 CFR 1.78(a)(4) and the date the benefit claim was filed was unintentional.”1 It is noted that the provisions of 37 CFR 1.78(a) refer to claiming the benefit of a prior-filed provisional application, rather than claiming the benefit of prior-filed nonprovisional applications as is the case here. Notwithstanding, the statements made in the instant petition, taken together, are construed to mean that the entire delay between the date the claim was due under 37 CFR 1.78(d)(3)(iii) and the date the benefit claim was filed was unintentional. Petitioner must inform the Office immediately if this is not a correct interpretation of the statements made.

Accordingly, having found that the instant petition for acceptance of an unintentionally delayed claim for benefit of priority under 35 U.S.C. § 120 to the prior-filed non-provisional applications satisfies the conditions of 37 CFR 1.78(e), the petition is granted.

Petitioner is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior filed application(s) because the petition requirements of 37 CFR 1.78(e) and the formal requirements for claiming domestic benefit (see MPEP 211.01 et. seq.) have been met.  This acceptance should not be construed as meaning that any claim in this patent is entitled to the benefit of the prior-filed application(s).  See MPEP 211.05 for more information regarding entitlement to domestic benefit.  

The matter file is referred to the Certificate of Corrections Branch for issuance of the requested certificate of correction.

Any inquiries concerning this decision may be directed to Kenya A. McLaughlin, Attorney Advisor, at (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        


















    
        
            
    

    
        1 Petition, page 2.